                   Case 2:19-cv-01775-TLN-AC Document 24 Filed 05/20/20 Page 1 of 1
""AO 154 (10/03) Substitution ofAttorney

                                           UNITED STATES DISTRICT COURT
                        EASTERN                                 District of                                     CALIFORNIA

   Anthony M. Harrison
                                                                             CONSENT ORDER GRANTING
                                              Plaintiff (s),                 SUBSTITUTION OF ATTORNEY
                        V.
  Pick-N-Pull Auto Dismantlers (Stockton),
  Scnitzer Steel Industries, Inc. & Franck Wilkerson                         CASE NUMBER:                2: 19-cv-01775-TLN-AC
                                     Defendant (s),

          Notice is hereby given that, subject to approval by the court,             Plaintiff Anthony M. Harrison                       substitutes
                                                                                                         (Party (s) Name)

_J_il_l _P_T_e_l r,_E_s.:.q._______________ , State Bar No.
           . f_e.:.                                                                               145450                       as counsel ofrecord in
                            (Name of New Attorney)

place of       Pro Se Anthony M. Harrison
                                                          (Name of Attorney (s) Withdrawing ApptHmmoe)


Contact information for new counsel is as follows:
          Firm Name:                   Law Offices of Jill P. Telfer
          Address:                     331 J Street, Suite 200, Sacramento, CA 95814

          Telephone:                   (9_1 �6)�4_4_6_-1_9_16
                                     ____                   ________ Facsimile (916) 446-1726
          E-Mail (Optional):          jtelfer@telferlaw.com


I consent to the above substitution.                                                         Plaintiff/Pro Se Anthony M. Harrison

Date:           g' - ) 1-f .� Z,{)    2- t1
                                                                                                              (Signature of Party (s))
I consent to being substituted.                                                               Plaintiff/Pro Se Anthony M. Harrison

Date:          �- )9·�2ow
I consent to the above substitution.
Date:           S �2.0 -202£!                                                                              (Signature of New Attomey)



The substitution of attorney is hereby approved and so ORDERED.

                 MAY 20, 2020
Date:
                                                                                                                      Judge

[Note: A separate consent order of substitution must be filed by each new attorney wishing to enter an appearance,]
